 


109 HR 1152 IH: To redesignate the dam located on the Santa Ana River as the 
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1152 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Calvert (for himself, Mr. Dingell, Mr. Lewis of California, Mr. Young of Alaska, Mr. Thomas, Mr. Hunter, Mr. Cunningham, Mrs. Bono, Mr. Nunes, and Mr. Dreier) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To redesignate the dam located on the Santa Ana River as the Victor V. Veysey Dam. 
 
 
1.Redesignation and references 
(a)DesignationThe dam located on the Santa Ana River, commonly known as the Prado Dam as authorized by the Flood Control Act of 1936 (Public Law 74–738, 49 Stat. 1570, 1589), shall be known and designated as the Victor V. Veysey Dam. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the dam referred to in paragraph (1) shall be deemed to be a reference to the Victor V. Veysey Dam.  
 
